 In the Matter Of MERRILL-STEVENS DRY DOCK COMPANYand,INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH AMERICANFEDERATION OF LABOR, ET, AL.Cases Nos. R-2803 to R-2806, inclusiveSECOND AMENDMENT TO DECISIONANDDIRECTION OF 'ELECTIONSDeeemb&8, 19111On September 20, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceeding.'On October 16, 1941, the Boardissued an Amendment to Decision and Direction of Elections.'The Board hereby amends its Direction of Elections by strikingtherefrom the phrase "at such future time as the Board may here-after direct," and substituting therefor the phrase "as early as pos-sible, but not later than thirty (30) days from the date of this SecondAmendment To Decision and Direction of Elections,"; and by strik-ing therefrom the phrase "during the pay-roll period immediatelypreceding the date of this Direction" and substituting therefor thephrase "during the pay-roll period immediately preceding the dateof this Second Amendment To Decision and Direction of Elections".135-N. L. R. B., No. 133.2 36 N L. R. B. 176.37 N. L. R B., No. 64.387